DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments and amendments received 12/27/2021 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 6-9]. This language corresponds to the newly amended language of claims 1, 11 and 18. 
            As such, these have been considered but they are not persuasive as addressed below. See the rejection below for how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set.
Further, the examiner stands with the rejection since the cited art of Panchaksharaiah, Garcia and Reynolds clearly teaches the claimed invention. As discussed during the interview summary, in addition of the cited paras, para. 0213 of Reynolds teaches “timer” for monitoring delay for compressing and delivering to playback device. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al. US 2018/0310045 and Garcia Duran et al. US 2019/0132422 further in view of Reynolds et al. US 2004/0045030.
In regards to claim 1 Panchaksharaian teaches a method comprising: receiving video segments from a transcoder of a media device (see fig. 1 media asset segment information [media guidance application may access data structure 100 for media asset playback information]..—paragraph 0048; for “transcoder” see encoding or circuitry for upconverting and downconverting content into the preferred output format of the user equipment 500..—paragraphs 0112), the video segments associated with multimedia content (see media asset segment as outlined above..—paragraph 0048); 
However, Panchaksharaian fails to explicitly teach, but Garcia Duran teaches during a delay associated with the multimedia content, detecting, using an artificial intelligence (Al) technique (see a machine learning model to independently characterize a set of metrics (e.g., delay, jitter, etc)…. selecting a server to deliver the resource. For example, if the resource is streaming video playback…--paragraphs 0022, 0024, 0030). 
 as a result, network metric is predicted between the client and each of a plurality candidate servers which have the resource and have not had a prior connection with the client..—see abstract.
Further, Panchaksharaian teaches a particular representation in at least one of the video segments (see Data structure 116 may include one or more entries associated with segments of a given media asset..-- paragraphs 0048-0049, 0051); generating metadata associated with the particular representation (see the media guidance application may access metadata associated with the movie..—paragraphs 0025, 0050); and sending the metadata to a multimedia player to enable the multimedia player to modify playback of the multimedia content based on the metadata (see media guidance application may access data structures 100, 108 and 116 when determining whether a given segment in a media asset will be interrupted by a pre-scheduled event, and responsively modify playback of the media asset..—paragraph 0051).  
However, Panchaksharaian and Garcia Duran fails to explicitly teach, but Reynolds teaches wherein the delay is based at least in part on a time period associated with transcoding the multimedia content, a time period associated with transporting the multimedia content from the transcoder to the multimedia player, a time period associated with processing of the multimedia content at the multimedia player and wherein the delay is based a time period associated with executing the AI technique (see enabling the client to connect to the communication system in order to deliver device-specific information and receive the appropriate compressed signal with decompression CODEC for playing. Next, the AI system . 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Reynolds into a system of Panchaksharaian and Garcia Duran in order wherein the delay is based at least in part on one or more of a time period associated with transcoding the multimedia content, a time period associated with transporting the multimedia content from the transcoder to the multimedia player, a time period associated with processing of the multimedia content at the multimedia player and wherein the delay is based at least in part on a time period associated with executing the AI technique, as such, the system and method for compressing and decompressing streaming and static media signals for efficiently communicating signal between source and destination devices using artificial intelligence mechanisms..—see paragraph 0002.
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-3, 11-13 and 18 as presented blow. 
In regards to claim 2 Panchaksharaian, Garcia Duran and Reynolds teaches a method of claim 1, further, Panchaksharaian teaches wherein the received video segments correspond to a live stream being delivered to a plurality of playback devices including the multimedia player .  
In regards to claim 3 Panchaksharaian Garcia Duran and Reynolds teaches a method of claim 2, further, Panchaksharaian teaches wherein the metadata and the at least one of the video segments include a common identifier to enable synchronization of the metadata with the at least one of the video segments (see an identifier for a media asset that the media playback application is currently presenting..—paragraph 0051).  
Claims 11 and 18 list all similar elements of claim 1, but in an apparatus and a computer –readable storage device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11 and 18. Further, Panchaksharaian teaches a memory, processor coupled to the memory (see fig. 5 elements 506, 508 and paragraphs 0108-109).
In regards to claim 12 Panchaksharaian, Garcia Duran and Reynolds teaches apparatus of claim 11, further Panchaksharaian teaches wherein the operations further comprise receiving a request for the metadata, the request sent in response to a marker received from the transcoder (see control circuitry 504 includes a pointer ..--paragraphs 0050-0051, 0156).  
In regards to claim 13 Panchaksharaian, Garcia Duran and Reynolds teaches apparatus of claim 12, further Panchaksharaian teaches wherein the marker includes a unique identifier (UID) of the at least one video segment (see segment ID 118 may be a unique or specific identifier associated with a segment or a pointer or link to the segment itself paragraphs 0050-0051, 0156), and wherein the request includes one or more of a representational state transfer (REST) request or a web socket request (see Control circuitry 504 may be used to send and receive commands, requests, and other suitable data using I/O path 502..—paragraphs 0108).

Claim Rejections - 35 USC § 103
Claims 8-9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al. US 2018/0310045, Garcia Duran et al. US 2019/0132422 and Reynolds et al. US 2004/0045030 further in view of Bryan et al. US 2008/0138030.

In regards to claim 8 Panchaksharaian, Garcia Duran and Reynolds teaches method of claim 1, however, Panchaksharaian Garcia Duran and Reynolds fails to explicitly teach, but Bryan teaches wherein the particular representation includes an object detected in the multimedia content, a face detected in the multimedia content, or a logo detected in the multimedia content (see detects or the viewer specifies that a particular logo generally appears in the lower right corner of a certain channel, the system may save a description of the region to be replaced each time that channel is tuned..—paragraph 0082).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Bryan into a system of Panchaksharaian Garcia Duran and Reynolds in order wherein the particular representation includes an object detected in the multimedia content, a face detected in the multimedia content, or a logo detected in the multimedia content, as a result, a system may memorize the region of the picture to blacken, fill in, or otherwise replace with more pleasing pixels..—see paragraph 0082.
Note: The motivation that was applied to claim 8 above, applies equally as well to claims 9-10, 19 and 20 as presented blow. 
 a method of claim 8, further Bryan teaches comprising modifying playback of the multimedia content by replacing the object, the face, or the logo with an overlay (see detects or the viewer specifies that a particular logo generally appears in the lower right corner of a certain channel, the system may save a description of the region to be replaced each time that channel is tuned..—paragraphs 0049, 0082).  
In regards to claim 10 Panchaksharaian Garcia Duran and Reynolds teaches a method of claim 1, further, Bryan teaches wherein the metadata indicates absence of a person in the multimedia content (see predominant color of a region of an image can be detected by counting the number of pixels in the region with particular pixel values [system of bryan detect the presence or absent of specific object based on stored metadata]..—at least paragraph 0041), and further, Panchaksharaian teaches comprising modifying playback of the multimedia content by terminating playback of the multimedia content based on the metadata (see paragraph 0051).
Claims 19-20 list all similar elements of claims 9-10, but in an apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 9-10 applies equally as well to claims 19-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL T TEKLE/Examiner, Art Unit 2481